Citation Nr: 1818168	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple myeloma, claimed as due to herbicide agent exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the instant appeal in the March 2016 and August 2017 for further development.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in a designated unit in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.

2.  There is no competent evidence showing that the Veteran was exposed to Agent Orange, or any other herbicide agent, during active service, nor may such exposure be presumed.

3.  There is no competent evidence showing that the Veteran's multiple myeloma, diagnosed many years after service, is related to claimed herbicide agent exposure during service.  

CONCLUSION OF LAW

The criteria to establish service connection for multiple myeloma have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).  The disease must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii) (2017).  Multiple myeloma is one of the presumptive diseases.

VA regulations also provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  

The DoD has identified that certain units, specifically Battalions of the 2nd and 7th Infantry Divisions, were operating in or near the Korean DMZ during the qualifying time period.  See VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Veterans assigned to one of these units during the qualifying time period will be presumed to have been exposed to herbicide agents.  Id.  If, however, a veteran was not a member of an identified unit, but nevertheless alleges exposure during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a Veteran's unit(s).  Id.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran seeks service connection for multiple myeloma.

Initially, there is evidence of a current disability, as the Veteran is currently diagnosed with multiple myeloma.  Private medical records show a diagnosis of "smoldering multiple myeloma" in March 2008.

The Veteran does not assert that his multiple myeloma had its onset during service.   Indeed, his service treatment records (STRs) are silent for any complaints, treatments, or diagnosis of multiple myeloma, and he was not diagnosed with the disability until decades after service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  

As such, the Board will limit the remaining analysis to the specific theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

The Veteran maintains that his myeloma is due to exposure to herbicide agents during service.  His official service record does not show that he served in Vietnam and the Veteran does not contend otherwise.  Rather, he asserts that he served in Korea and was exposed to herbicide agents therein.  Specifically, he maintains that while serving in Korea in 1971, he was "sent to the 'DMZ' to a MOS school."  See July 2016 Statement in Support of Claim.  The Veteran also maintains that he observed that chemicals were sprayed and stated "you could see all the vegetation was dead where they had sprayed it.  The vegetation was knee hi all off [sic] it was dead."  See March 2014 Statement in Support of Claim.  He states that being attached to an artillery unit stationed in Korea, he could have likely been along the DMZ.  He also submitted excerpts from medical journals regarding the association between cancer and dioxin exposure.

In further support of his claim, the Veteran's submitted statements from his brother and sister indicating that the Veteran wrote to them while he was in the service and indicated to them that he was going to school in the DMZ.  See September 2012 Third Party Correspondence and Buddy/Lay Statement

Herbicide agent exposure during service is not presumed in this case.  The Veteran's DD-214 indicates his MOS was a Hawk Missile Crewman.  He went to basic training in August 1970 and advanced individual training (AIT) in September 1970.  In December 1970, he was transferred to Korea while attached to the A Battery, 7th Battalion, 2nd Artillery (7th Bn. 2nd Arty).  He remained stationed in Korea until January 1972.  

Although he had service in Korea, the unit to which he was attached is not identified by DoD as one of the units that operated in or near the Korean DMZ during the qualifying period.  Moreover, in response to a request to the JSRRC, the Veteran's unit histories were reviewed to determine the location of his unit.  The histories show that the Veteran's unit was located in Sihung-ni Compound, South Korea, which was not in or near the DMZ. The histories also do not note that his unit used, stored, sprayed, or transported herbicides, to include Agent Orange, during the Veteran's service in Korea, nor do they document that any of the unit members performed any duties in or near the DMZ.  Lastly, his service personnel records do not document that the Veteran's duties took him in or near the Korean DMZ, and while the Veteran asserts that he went to MOS school in the Korean DMZ, his service personnel records show that he underwent both basic training and AIT prior to his transfer to Korea, and no further trainings are noted.

The Veteran asserts that he knows herbicide agents were sprayed because the vegetation was dead.  While he is competent to report that he observed dead vegetation in an area believed to be the Korean DMZ, he is not competent to report what chemicals were sprayed, if any.  The Board finds that the official service department records, including his personnel records, DoD information and unit histories, are more probative and persuasive than his general lay assertions.  As there is no probative evidence indicating the Veteran served along the Korean DMZ during the qualifying period, he may not be presumed to have been exposed to herbicides during service.  Presumptive service connection as due to herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that the Veteran submitted a June 2012 letter from a private physician, Dr. F. C, who stated, "[The Veteran] served during the Vietnam War along the demilitarized zone in Korea from December 1970 thru January 1972; this is well within the time line established for service connection or service related diseases of Agent Orange exposure.  Based on the time of service, the exposure to Agent Orange, and the diagnosis of Multiple Myeloma, I believe to a reasonable degree of medical certainty that [the Veteran's] disease is a result of his exposure to Agent Orange during the course of his deployment to Korea."  Dr. F.C. is certainly competent to provide a medical opinion as he is an oncologist.  However, Dr. F. C.'s statement in support of presumptive service connection is not adequate to decide the claim because such statement is entirely based on the Veteran's report of having served in the DMZ and being exposed to herbicide agents therein, statements which have not been substantiated by any official service records.  Therefore, Dr. F. C.'s medical opinion is not only inadequate, but holds no probative value as it is based on the unsubstantiated history presented by the Veteran.  A medical opinion has no probative value if it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, there is no indication that the physician reviewed the Veteran's claims file, to include his STRs and service personnel records; therefore the opinion is considered less-informed.  Lastly, the doctor's statement that the Veteran's myeloma is related to herbicide exposure based on the Veteran's service dates is not persuasive, as service during the qualifying period satisfies only one element; the Veteran still must be shown that he served in or near the DMZ, and that has not been substantiated by the record.  

Accordingly, because there is no objective evidence that the Veteran served in or near the Korean DMZ during the requisite time period, he is not presumed to have been exposed to herbicide agents therein.  Therefore, service connection on a presumptive basis, as due to herbicide exposure, must be denied.

The Veteran has provided no competent evidence that he was personally exposed to herbicide agents during his deployment to Korea.  The Veteran does not appear to assert that he was directly exposed to herbicides and rather relies on the presumption noted above.  Regardless, his claim would still fail, as there is entirely no evidence that he was actually exposed to herbicide agents during service.  In fact, the Veteran did not report, and his duties do not suggest, that he had any physical contact with herbicide agents or residuals.  Rather, his report is that he saw dead vegetation and that his duties likely took him along the DMZ, which suggests a mere possibility.  Moreover, although he is competent to report dead vegetation, his lay statements are not considered probative to establish herbicide exposure in service.  He is not competent to identify herbicide agents and therefore his statements as to herbicide exposure are of no probative value.

The Board recognizes that a September 2017 examiner opined that it was less likely than not (less than 50% probability) that the Veteran's multiple myeloma was incurred in or caused by the claimed in-service direct exposure to herbicide-sprayed plants.  However, the Board does not find this opinion adequate as its rationale is faulty and based on an inaccurate factual premise that the Veteran served in the Korean DMZ.

The Board also considered the statements from his siblings who stated that the Veteran wrote him in 1971 and told him that he was in MOS school along the DMZ. Again, as laypersons, they are competent to report what they recall, however the Board finds these lay statements not competent to establish that the Veteran was exposed to herbicide agents during service. 

Based on the foregoing, the only evidence favorable to the claim is the lay evidence of record and as determined above, that evidence is outweighed by the probative value of the Veteran's official service records.  Therefore, the service connection claim for multiple myeloma must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for multiple myeloma, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for multiple myeloma is denied.

ORDER

Service connection for multiple myeloma claimed as due to herbicide agent exposure is denied.



____________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


